Citation Nr: 0218509	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active duty from May 1950 to November 
1952.  He died in March 2000.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to 
service connection for the cause of the veteran's death 
and eligibility for DEA under Chapter 35, Title 38, United 
States Code.  

In June 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  

The Board notes that the RO has deferred a claim of 
entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1318 (West 1991 & Supp. 2002).  There is a 
temporary stay on the adjudication of claims based on 
entitlement under 38 U.S.C.A. § 1318 in accordance with 
the directions of the United States Court of Appeals for 
the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  The 
temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims will remain in effect pending the completion 
of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in March 2000, at the age of 67, and 
the immediate cause of death was pneumonia due to or as a 
consequence of stroke due to renal failure; another 
significant condition contributing to death but not 
resulting in the underlying cause was hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for sinusitis evaluated as 30 percent 
disabling, defective hearing evaluated as 90 percent 
disabling, conversion reaction evaluated as 
noncompensable, and cholesteatoma of the right mastoid 
evaluated as noncompensable.    

3.  Hypertension began many years after service and was 
not due to service or aggravated by service-connected 
disability.

4.  The veteran did not die of a service-connected 
disability, nor was a permanent and total service-
connected disability in existence at the time of his 
death.  


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by the 
veteran's military service did not cause or contribute 
substantially or materially cause his death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.312 (2002).  

2.  The criteria for eligibility for dependents' 
educational assistance (DEA) under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 
3.807(a)(1)(2)(3)(4) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support 
the claim, to provide necessary forms, and to assist the 
claimant in the development of evidence.  VA has 
promulgated regulations implementing the VCAA  at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  In March 2000, a claim for 
service connection for cause of the veteran's death was 
received.  

VA must notify a claimant of evidence and information 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board's remand of June 2001 notified her of the VCAA and 
what information was needed from her and what VA would get 
for her.  Letters dated in June, November, and December 
2001, explicitly notified the appellant to inform VA of 
all medical evidence pertaining to the veteran's cause of 
death and evidence pertaining to the DEA claim and 
explained her and VA's obligations in submitting or 
requesting evidence from various sources.  In the June 
2001 letter, the appellant was asked to complete and 
return authorization and consent to release information 
from UAB Hospital and Dr. L. James Hoover and to provide 
the names, addresses, and approximate dates of treatment 
records of all private care providers and VA facilities 
where the veteran received treatment for any pulmonary, 
psychiatric or cardiovascular disorders since the veteran 
separated from service.  In November and December 2001, 
the appellant was asked to provide evidence which VA had 
attempted to obtain but which was not available.  The July 
and October 2002 supplemental statements of the case 
identified the evidence of record and the evidence 
necessary to substantiate her claim.  VA has discharged 
its duty to notify the appellant of the evidence and 
information necessary to substantiate her claims and of 
the respective responsibilities of VA and the claimant in 
presenting or obtaining evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All VA and private medical 
records of which VA has notice are of record, and the 
appellant has not indicated any other source of treatment 
records.  VA has discharged its duty to obtain evidence on 
the appellant's behalf.

Assistance shall include obtaining a medical opinion when 
such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002)).  In this matter, a VA 
medical opinion was obtained to determine whether the 
veteran's death was caused by service or his service-
connected disabilities.  The examination report contained 
an adequate opinion pertinent to the claim at issue.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought 
unsuccessfully.  Consequently, this case does not trigger 
VA's duty to notify the appellant of a failure to obtain 
evidence from any source.  38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

The requirements of the VCAA have been substantially 
fulfilled.  Notice of the law was provided in the Board's 
remand.  The Board's consideration of the regulations in 
the first instance is not prejudicial to the appellant, 
because the regulations merely implement the Act and do 
not contain substantive differences.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Cause of Death

In order to prevail on the issue of service connection for 
the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  Contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there is a causal connection.  38 C.F.R. § 3.312(c).  

The veteran died in March 2000, at the age of 67.  The 
immediate cause of death reported on the certificate of 
death was pneumonia due to or as a consequence of stroke 
due to renal failure.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause was hypertension.  An autopsy was not performed.

At the time of the veteran's death, service connection was 
in effect for sinusitis rated as 30 percent disabling, 
defective hearing rated as 90 percent disabling, 
conversion reaction evaluated as noncompensable, and 
cholesteatoma, right mastoid, p.o., evaluated as 
noncompensable.  The veteran's combined rating was 90 
percent.  

The veteran's service medical records reflect that in 
November 1950 the veteran was exposed to a blast.  He was 
knocked, unconscious.  Subsequently, he had several spells 
or episodes of passing out associated with dizziness and 
headaches.  

Additional service medical records dated in November 1950 
reflect that the veteran was seen for anxiety reaction.  
In December 1950, reference was made to the veteran having 
had a heart attack for the second time.  (However, there 
were no studies of the cardiovascular system confirming 
that the veteran had had a heart attack).  He complained 
of dizziness.  The diagnosis was anxiety reaction.  In 
January 1951, the veteran complained of localizing 
precordial pain with radiation.  On physical examination, 
there were no murmurs or thrills.  The assessment was 
severe anxiety reaction and psychogenic cardiovascular 
reaction and complaints of heart pain, rule out 
malingering.  It was noted that the veteran had 
tachycardia at 120 systolic.  His blood pressure was 
142/88.  It was noted that the disorder was an inadequate 
type.  A January 1951 clinical record reflects that the 
veteran had an attack of the syncope and palpitation which 
was evaluated as an inadequate type.  Thereafter, the 
veteran had three attacks with no obvious precipitating 
factor.  On physical examination, it was noted that the 
veteran's heart was normal.  The impression was 
cardiovascular reaction.  Subsequent service medical 
records reflect that a normal cardiovascular system.  In 
September 1951, the veteran heart rate was regular and 
rhythmical with no organic murmurs or palpable thrills.  

In September 1952, it was noted that x-rays of the chest 
dated in May 1952 revealed the presence of pneumonic 
infiltration at the base of the right lung.  In July 1952 
the lungs were cleared.  

None of the veteran's service medical records reflect 
complaints, findings, or diagnoses pertaining to a renal 
disorder, stroke, or hypertension.  The veteran received a 
medical discharge in 1952 for disabilities unrelated to 
the cause of his death.  

VA medical records dated in 1953, 1957, 1959, and 1962 do 
not show treatment or complaints related to hypertension, 
pneumonia, renal disorder, or stroke.  The veteran was not 
under treatment for his conversion reaction.  In June 
1963, he was hospitalized with chills, fever, feeling bad, 
feeling faint, chest pain, and abdominal pain and dysuria 
of two to three days' duration.  A psychiatry consult was 
obtained.  It was believed that his condition probably 
stemmed from an anxiety reaction (hyperventilation 
syndrome) and chronic sinusitis.  On VA hospitalization 
for ear surgery in August to September 1972, hypertension 
was among the diagnoses listed. 

The record includes private medical records dated from 
1982 to 2000.  The records reflect treatment for 
hypertension in beginning in 1982.  These records do not 
reflect the onset of the disorder.  They show that the 
veteran was receiving medication to control the disorder, 
with a few episodes of poorly controlled blood pressure 
readings in January 1998.  These records also show that 
the veteran was treated for recurrent pneumonia, 
respiratory problems including acute bronchitis, 
congestion, productive coughs, and sputum.  

In April 1998, the veteran reported that his heart was 
racing and that he was sweaty.  It was noted that the 
veteran was told to beware of such symptoms because of 
increased Synthroid (medication for the veteran's thyroid 
disorder).  On examination, the veteran's chest was clear 
to auscultation.  His cardiovascular system was regular, 
with no significant murmur, rub or gallop.  It was noted 
that the veteran had a normal electrocardiogram and that 
the symptoms completely resolved.  The examiner assessed 
that the veteran as having had an episode of 
supraventricular tachycardia, questionably related to 
thyroid.  In March 1999, the veteran was treated for renal 
problems and pneumonia.  

Studies dated in March 2000 reflect that the veteran was 
diagnosed as having early ischemic infarction involving 
the high right frontoparietal region and extending to 
involve the right temporoparietal region, mild effacement 
of the adjacent sulci with no other significant mass 
effect.   

The veteran's final hospitalization records dated in March 
2000 reveal that the veteran had a stroke with secondary 
intercerebral hemorrhage, pseudomonas pneumonia, and 
atrial fibrillation.  It was noted that the veteran had 
been admitted to a hospital with dysarthria and left upper 
and lower extremity weakness.  It was felt that the 
veteran had had a transient ischemic attack.  On the day 
of admission, the veteran was somewhat confused, with an 
episode of dysarthria and left upper and lower extremity 
weakness.  It was noted the veteran had a prior medical 
history of hypertension and hypothyroidism.  During the 
course of his hospitalization, the veteran was suspected 
of having had multiple transient ischemic attacks versus 
strokes.  The veteran expired during the course of 
hospitalization from pneumonia as a complication of 
stroke.  

In this matter, the appellant asserts that the stress that 
the veteran experienced during service contributed to his 
hypertension and that his blood vessels or arteries in his 
head weakened as a result of a blast in service which 
caused him to develop a stroke.  The Board has considered 
the appellant's contentions regarding the veteran's 
injuries in service and does not doubt the sincerity of 
her belief that the veteran's death was due to injury in 
service.  However, the appellant is not competent to draw 
an etiological relationship between the cause of the 
veteran's death and service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

While service medical records reflect that the veteran 
experienced some anxiety during service and had a 
reaction, this episode was acute and transitory.  The 
evidence reflects that the veteran was not diagnosed as 
having hypertension until 1972, many years after he 
separated from service.  Thus, service connection for 
hypertension on a presumptive basis is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

The record, however, includes a statement dated in October 
2000 from L. James, Hoover, M.D., the veteran's treating 
physician.  Dr. Hoover stated that the veteran had been 
his patient for many years and that the veteran's problems 
with hypertension were exacerbated by his stress and 
anxiety which, in part, were related to his experience 
while in service.  The Board finds that this evidence has 
limited probative value for several reasons.  First, Dr. 
Hoover did not begin treating the veteran until 1982, and 
it does not appear that he had access to the veteran's 
previous treatment records from the previous 32 years 
(from the time the veteran entered service).  Dr. Hoover 
specifically denied having any records of the veteran's 
treatment by Dr. Nixon, who treated the veteran until 
1982.  Furthermore, Dr. Hoover's own treatment records 
contain no reference at all of treatment for, complaints 
of, or diagnosis of any kind of anxiety disorder.  It is 
not listed among the diseases on the problem list Dr. 
Hoover maintained in the veteran's records, even by 
history.  Dr. Hoover provided no rationale for his 
opinion.  Thus, his opinion appears to be nothing more 
than speculation without support in the record.

Dr. Hoover's opinion is refuted by an April 2002 VA 
examiner's opinion.  The VA examiner reviewed the 
veteran's claims file.  The examiner opined that the 
veteran's death was not caused by service or by the 
veteran's service-connected disabilities.  The examiner 
indicated that the etiology of hypertension was essential 
hypertension.  It was noted that the veteran had had 
recurrent episodes of bacterial bronchitis, pneumonia and 
wheezing bronchospasm.  The terminal pneumonia event 
occurred following his stroke in March 2000 and was 
apparently due to aspiration pneumonia.  As for the 
hypertension and pneumonia, the examiner opined that the 
disorders did not occur during active service and were not 
related to service-connected disability including hearing 
loss or a mortar blast.  The examiner indicated it was not 
feasible for the mortar blast to have injured the arteries 
of the veteran's brain since there was no evidence of 
neurologic damage at the time of the blast and none 
subsequently until the veteran had the stroke which was 
due to atherosclerosis and complications of hypertension.  
The examiner further opined that it was not likely that 
the conversion reaction caused or aggravated the veteran's 
hypertension.  The examiner noted that it was conceivable 
that the conversion reaction could have aggravated the 
hypertension, but stated the veteran's blood pressure for 
the most part was well controlled. 

The Board finds that VA examiner's opinion has more 
probative value than that of the Dr. Hoover in the 
examiner reviewed the veteran's claims file prior to 
rendering his opinion.  In addition, the examiner provided 
a rationale and basis of the opinion.  Although the VA 
examiner stated that is was conceivable that hypertension 
could have aggravated the hypertension, the examiner also 
stated that it was not likely.

It is a basic principle of adjudication that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
See also Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between the veteran's inservice radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that 
it was probable that the veteran's lung cancer was related 
to service radiation exposure); Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of 
death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that 
list of conditions submitted by appellant might be related 
to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related 
condition may have contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing 
factor in [veteran's] overall medical condition" too 
speculative to constitute new and material evidence to 
reopen cause of death claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about 
possibility of link between chest trauma and restrictive 
lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest 
a possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

The evidence does not support the appellant's contention 
that the veteran's death from a pneumonia, or stroke, or 
renal failure was related to service.  In that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for cause of the veteran's 
death must be denied.  

The Board notes that the appellant contends that the 
veteran had post-traumatic stress disorder as a result of 
service and that the disorder contributed to the cause of 
the veteran's death.  The record does not reflect a 
diagnosis of PTSD, or that the veteran was service-
connected for such a disorder, or that a claim for service 
connection for PTSD was pending at the time of the 
veteran's death.  

DEA

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends 
upon meeting certain requirements.  An "eligible person" 
means, inter alia, the surviving spouse of a veteran who 
died while a total disability, permanent in nature, 
resulting from service-connected disability was in effect, 
or died as a result of a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 C.F.R. § 
3.807(a)(1)(3)(4) (2002).  Service-connected disability or 
death must have been the result of active military, naval, 
or air service.  38 C.F.R. § 3.807(b) (2002).  A 
"surviving spouse" is a person of the opposite sex who was 
the spouse of the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
and who has not remarried.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50(b) (2002).  The record includes a 
marriage certificate that appears to show that appellant 
and the veteran had married in 1953.  There is no evidence 
that they did not live together until the veteran's death 
or that she has remarried.

In this case, the veteran did not die of a service-
connected disability, did not have a permanent total 
service-connected disability, nor was a permanent total 
service-connected disability in existence at the date of 
the veteran's death.  He died of pneumonia due to stroke 
and renal failure for which he was not service-connected.  
None of the criteria necessary for eligibility for DEA 
pursuant to Chapter 35, United States Code has been met.  
The law is clear and precludes eligibility in this case. 
Where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal as she does 
not meet the legal criteria for eligibility for the 
Chapter 35 educational assistance program.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Basic eligibility for Dependent's Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

